Foster, J.
This case was heard by the presiding justice without the intervention of a jury, with the right of exceptions. He found there was a contract of sale, and that there was no rescission of it. The bill of exceptions states that these findings "are matters of fact, made upon the whole evidence.”
There was ample evidence tending to prove a sale of the ice to the defendants, and that there was no rescission of the contract.
Upon these questions the finding of the presiding justice is conclusive, and we cannot revise it. This case is governed by the law as laid down in Pettengill v. Shoenbar, ante, where the question in relation to exceptions to rulings upon questions of fact is fully considered and authorities cited, and by Barrett v. McHugh, 128 Mass. 165, 166. Exceptions overruled.
Peters, C. J., Walton, Virgin, Emery and Haskell, JJ., concurred.